DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 4, 6, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2002/0087498 A1, hereinafter referred as “Yoshida”).
   	Regarding claim 1, Yoshida discloses an apparatus control device for controlling an apparatus (Fig. 1, CPU 2 and Main memory 3), the apparatus control device comprising at least one processor (¶0019 discloses pet robot control program is executed by the CPU 2) configured to: 
 	acquire external stimulation applied to the apparatus from outside of the apparatus (Fig. 2, ¶0020 and ¶0021 discloses an object-detection module 201 for detecting user's actions and the surrounding environment. Data from external sensors, such as the electronic camera 4 and the microphone 5 are provided to the detection-processing module); 
acquire an emotion change parameter for changing a simulated emotion of the apparatus in accordance with the acquired external stimulation (Fig. 2, ¶0024 discloses automatic personality-modification module 204 is arranged to read emotion weighting values, and modify those weighting values based on inputs from the object-detection module 201 and inputs from the emotion-producing module 202); 
 	control the apparatus based on an emotion parameter of the apparatus (¶0023 discloses the pet robot 1 can produce expressions such as "bite," "bark," "run," "cry," "lie down" etc. These actions are regulated by lower limit and upper limit values of parameters reflecting the strength of each emotion), the emotion parameter being determined based on the emotion change parameter (¶0024 discloses modifying the emotion weighting values changes the emotions produced (and thus the personality) of the pet robot 1); and 
 	learn a variation of the emotion change parameter based on the external stimulus (¶0024 discloses automatic personality-modification module 204 is arranged to read emotion weighting values, and modify those weighting values… modifying the emotion weighting values changes the emotions produced (and thus the personality) of the pet robot 1. For example, when a parameter showing "anger" is always great because of constant scolding by the owner, the weighting value corresponding to anger is increased).
	Regarding claim 2, Yoshida discloses the apparatus control device according to claim 1, wherein: 
the emotion parameter comprises a plurality of emotion parameters indicating mutually different simulated emotions (¶0022 discloses the emotions of the pet robot 1 includes for example "anger" "sadness," "pleasure," "fear," "surprise" and "hatred"), and 
  	the emotion change parameter comprises a plurality of emotion change parameters respectively corresponding to the plurality of emotion parameters (¶0024 discloses changes the equations producing emotions so that a computing result of the parameter showing "anger" is multiplied by larger weighting factor, whereupon the personality of the pet robot 1 becomes "short-tempered").
	Regarding claim 4, Yoshida discloses the apparatus control device according to claim 1, wherein the processor is configured to learn the variation of the emotion change parameter (¶0024 discloses automatic personality-modification module 204 is arranged to read emotion weighting values, and modify those weighting values… modifying the emotion weighting values changes the emotions produced (and thus the personality) of the pet robot 1. For example, when a parameter showing "anger" is always great because of constant scolding by the owner, the weighting value corresponding to anger is increased) in accordance with the external stimulation acquired within a first duration (¶0026 discloses pet robot's personality-development period).
	Regarding claim(s) 6, this/these method claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
	Regarding claim(s) 7 and 9, this/these method claims has/have similar limitations as apparatus claim(s) 2 and 4, and therefore rejected on similar grounds.
	Regarding claim 11, Yoshida discloses a non-transitory computer-readable recording medium storing a program thereon (Fig. 1 and ¶0017 discloses main memory 3 for storing programs such as an operating system and other information), the program being executable to control a computer (Fig. 2, a Central Processing Unit (CPU) 2) to: 
	acquire external stimulation applied to the apparatus from outside of the apparatus (Fig. 2, ¶0020 and ¶0021 discloses an object-detection module 201 for detecting user's actions and the surrounding environment. Data from external sensors, such as the electronic camera 4 and the microphone 5 are provided to the detection-processing module); 
acquire an emotion change parameter for changing a simulated emotion of the apparatus in accordance with the acquired external stimulation (Fig. 2, ¶0024 discloses automatic personality-modification module 204 is arranged to read emotion weighting values, and modify those weighting values based on inputs from the object-detection module 201 and inputs from the emotion-producing module 202); 
 	control the apparatus based on an emotion parameter of the apparatus (¶0023 discloses the pet robot 1 can produce expressions such as "bite," "bark," "run," "cry," "lie down" etc. These actions are regulated by lower limit and upper limit values of parameters reflecting the strength of each emotion), the emotion parameter being determined based on the emotion change parameter (¶0024 discloses modifying the emotion weighting values changes the emotions produced (and thus the personality) of the pet robot 1); and 
 	learn a variation of the emotion change parameter based on the external stimulus (¶0024 discloses automatic personality-modification module 204 is arranged to read emotion weighting values, and modify those weighting values… modifying the emotion weighting values changes the emotions produced (and thus the personality) of the pet robot 1. For example, when a parameter showing "anger" is always great because of constant scolding by the owner, the weighting value corresponding to anger is increased).
	Regarding claim(s) 12 and 14, this/these CRM claims has/have similar limitations as apparatus claim(s) 2 and 4, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 3, 5, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Sabe et al. (US 2003/0045203 A1, hereinafter referred as “Sabe”).
	Regarding claim 3, Yoshida discloses the apparatus control device according to claim 2, wherein the processor is configured to: 
 	acquire a plurality of external stimulations of mutually different types as the external stimulation (¶0021 discloses the object-detection module 201 is arranged to detect various types of information such as the user's actions and/or voice when the user is interacting with the pet robot 1. The object-detection module detects surrounding objects and temperatures based on data provided by the electronic camera 4, microphone 5, and other sensors, such as, for example, a temperature sensor).
 	Yoshida doesn’t explicitly disclose learn the variation of the emotion change parameters independently based on respective ones of the external stimulations.
 	However, in a similar field of endeavor, Sabe discloses learn the variation of the emotion change parameters independently based on respective ones of the external stimulations (¶0386 discloses Input into the emotion model section 250 are sensor inputs which are the input information S1 through S3 and the action information S12, and output to the behavior determination mechanism section 251 is emotion state information S10a which are to be used as emotion values corresponding to the parameters (intensities) changed by the emotion parameter change mechanism section 273. ¶0349 discloses a command signal S1 comprising the reception signal SIA and the audio signal SIB, and supplies the command signal to the controller 242, and ¶0355 discloses the external information signal S2 supplied from the external sensor 241).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida for the purpose of making it possible to breed the above described pet robot 210 so as to be a pet robot having an individuality, for example, a pet robot liable to get angry or a pet robot having a cheerful character by setting the above described parameters of the pet robot 210 at different values (¶0372).
	Regarding claim 5, Yoshida doesn’t explicitly discloses the apparatus control device according to claim 4, wherein the processor is configured to learn a settable range of the emotion parameter in accordance with the external stimulation acquired within a second duration.
 	However, in a similar field of endeavor, Sabe discloses wherein the processor is configured to learn a settable range of the emotion parameter (¶0118 discloses the parameter values for each emotion and each desire are regulated so as to fluctuate within a range of 0 to 100 respectively, and values for the coefficients ke and ki are also individually set for each emotion and for each desire; and ¶0271 discloses the emotion model 183 respectively updates the values of coefficient ke of the equation (4) for the respective emotional behaviors to corresponding values described in the emotion parameter files 200B to 200E of the corresponding "growth stages" every time this information is supplied) in accordance with the external stimulation acquired within a second duration (¶0128 and ¶0131 discloses every time the value of the growth parameter exceeds each threshold set in advance by bringing it into correspondence with the "child period," "young period" and "adult period" respectively, further the learning module 74 notifies the behavioral model library 71).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida so that the pet robot expresses more organism-like "growth," and it is considered that the entertainment characteristics could be that much improved (¶0007).
	Regarding claim(s) 8 and 10, this/these method claims has/have similar limitations as apparatus claim(s) 3 and 5, and therefore rejected on similar grounds.
	Regarding claim(s) 13 and 15, this/these CRM claims has/have similar limitations as apparatus claim(s) 3 and 5, and therefore rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692